Citation Nr: 0203205	
Decision Date: 04/09/02    Archive Date: 04/18/02

DOCKET NO.  99-19 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a low back strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated July 1999 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran's low back disability is currently productive of 
subjective complaints of constant low back pain; objective 
clinical findings include some pain on motion, and functional 
impairment comparable to severe limitation of motion of the 
lumbar spine.


CONCLUSION OF LAW

The criteria for a rating of 40 percent for low back strain 
have been approximated.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5292 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends he is entitled to an increased rating in 
excess of 20 percent disabling for his service-connected low 
back strain, on the basis that his symptoms have gotten worse 
and require both treatment and medication.  Historically, a 
November 1978 rating decision granted service connection for 
low back strain with sacralization, L5-S1, left side, and 
assigned a rating of 20 percent disabling effective August 6, 
1977.  The veteran's claim was reopened in August 1983, and a 
March 1984 rating decision continued the 20 percent rating.  
In May 1999, the veteran filed another claim for an increased 
rating for his low back on the basis that he was experiencing 
considerable pain throughout his spinal area.  A July 1999 
rating decision by the RO continued the 20 percent rating.  
The veteran disagreed with this decision and initiated this 
appeal.  

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claims for entitlement to an increased rating as well as its 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete these claims under the 
Veterans Claims Assistance Act of 2000, 66 Fed. Reg. 45,620 
(Aug. 19, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  By virtue of the 
Statement of the Case and Supplemental Statements of the Case 
issued during the pendency of the appeal, the veteran and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
veteran's claims.  The veteran was also given the opportunity 
to appear and testify before a member of the Board to advance 
any and all arguments in favor of his claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  In addition to applicable schedular criteria, under 
38 C.F.R. §§ 4.40 and 4.45, the VA is required to consider 
whether an increased evaluation could be assigned on the 
basis of functional loss due to pain or weakness, to the 
extent that any such symptoms are supported by adequate 
pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran underwent a VA examination in March 1978.  The 
veteran complained of pain in the center of his back which 
spreads to his shoulder and lower body.  There were mild 
muscle spasms with tenderness on the right side.  X-rays 
showed no evidence of old fracture, disc disease or 
spondylolisthesis.  There was partial sacralization on the 
left side, and hypoplasia of the 12th rib was also seen.  The 
diagnosis was low back strain with sacralization of L5-S1.

The veteran also underwent a VA examination in June 1999.  
The veteran complained of increasing low back pain which has 
prevented him from doing things he was previously able to do.  
Bending and lifting was also difficult, and at times, he 
experienced pain in the hip area.  The veteran stated to the 
examiner that in 1977, while jumping from a pier to a boat he 
lost his balance and fell down in the gangplank, hitting his 
back on the deck.  While he had no previous history of back 
problems before the accident, he proceeded to have pain in 
his back of which he had checked out by the doctor and 
obtained medications.  He also continued to do some exercises 
which have helped improve his back pain.  Over the last 20 
years the pain has continued to get worse to the point where 
he was contemplating surgery.  A physical examination 
revealed the veteran to be healthy looking and did not appear 
to be in any distress.  There was normal heel-toe gait and 
posture was good with his head square on his shoulders.  An 
examination of the lumbosacral spine revealed normal lumbar 
lordosis.  Alignment was normal.  There was no scoliosis or 
kyphosis.  Muscle tone was good and there was no spasm.  He 
complained of pain on touching the lower back.  Range of 
motion was resisted voluntarily with 10 degrees of allowable 
extension, and 30 degrees of flexion with complaint of severe 
pain.  He allowed lateral flexion to 10 degrees with 
complaint of pain, also with rotation of 10 degrees.  Both 
lower limbs are negative for any neurological deficiency, and 
straight leg raising is 50 degrees on either side with 
complaint of back pain, but Lasegue test is negative.  
Sacroiliac strain is resisted complaining of  difficulty in 
bending the leg.  X-rays of the lumbosacral spine revealed 
normal appearance of the discs and alignment, and there is 
left-sided sacralization without any arthritis.  The 
diagnosis was history of low back injury with any residual of 
low back strain.  There was left-sided sacralization without 
any arthritis.

The veteran underwent another VA examination in October 1999.  
The veteran complained of constant pain in the lower back and 
difficulty getting out of bed due to stiffness.  Medication 
seems to have helped relieve some of the pain.  The pain is 
not very severe during the time the veteran is up and about, 
and there is pain in the legs occasionally.  As in the 
previous examination, the veteran stated that he had injured 
his back while in service by jumping from a pier to a boat 
and accidentally landing on the deck.  A physical examination 
revealed the veteran's posture to be good with his head 
square on his shoulders.  Lumbosacral spine examination 
revealed the pelvis to be symmetrical without any scoliosis 
or kyphosis.  There was no spasm and the muscle tone was 
good.  The veteran complained of pain in the mid lumbar area.  
Range of motion was resisted to 5 degrees of extension.  
Flexion was 15 degrees with complaint of pain.  Right and 
left lateral flexion was 5 degrees and rotation was 0 degrees 
on both sides.  Both lower limbs were negative for any 
neurological deficiency, but straight leg raising was 
resisted to 40 degrees of elevation with complaint of back 
pain, but Lasegue test was negative.  X-rays of the 
lumbosacral spine revealed some degenerative disease at L5-S1 
level.  Otherwise the rest of the spine was unremarkable.  
EMG and NCV study was conducted, and reported were normal 
motor and sensory conduction studies of the right lower 
extremity; normal EMG of bilateral lower extremities and L-S 
paraspinal muscles.  The diagnosis was history of injury to 
his lower back with residual low back pain and degenerative 
disc disease with limitation of motion.  There was no 
evidence of radiculopathy.

Also submitted to the record were treatment records from the 
VA Medical Center in Ann Arbor from 1999.  In December 1999, 
the veteran complained of worsening back pain , especially in 
cold weather.  The veteran stated he did not like driving 
stick or turning suddenly.  He described his pain as being in 
the mid low back, it being worse when bending and picking 
things up.  He was unable to describe whether or not it was 
worse in the morning or evening.  He also has some problems 
sitting and standing.  Bilateral reflexes were measured as 2+ 
and symmetrical and bilateral lower extremity strength as 
5/5.  There was decreased spinal range of motion but there 
was no evidence of radiculopathy.

A hearing was held before the undersigned Member of the Board 
at the RO in December 2001.  The veteran testified that he 
has constant pain, which goes from bad to worse at times.  He 
also testified that he is taking salicylamide, 500 
milligrams, six times a day and has gotten a back brace which 
he uses at work occasionally.  According to the veteran, the 
pain increased when he bent over.  The pain was described as 
a pulling, toothache-like pain in his back.  He also 
mentioned getting a twitching in his face occasionally.  The 
veteran also mentioned staying away from activities such as 
lifting and driving a car due to the constant pain and 
tingling in his right leg and his arms.  During changes in 
atmospheric conditions, the veteran is able to feel the pain 
in his hips and knees, but most of the time it remains 
constant in his back.

The veteran's low back strain is currently evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  This diagnostic 
code provides for a 20 percent evaluation where the veteran 
experiences muscle spasm on extreme forward bending and loss 
of lateral spine motion unilaterally in a standing position.  
To warrant the maximum rating of 40 percent under this 
diagnostic code, the evidence must approximate a finding of 
severe strain, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, with marked limitation of 
forward bending in a standing position; loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

In reviewing the pertinent medical evidence of record, the 
Board finds that the veteran's symptoms do not warrant an 
increased rating under Diagnostic Code 5295.  While the 
evidence does indicate decreased range of motion, there are 
no indications of a severe strain with listing of whole spine 
to the opposite side, positive Goldthwaite's sign, with 
marked limitation of forward bending.

The Board notes that the above findings do not show the 
symptomatology required for a 40 percent evaluation under 
Diagnostic Code 5295.  However, in the Board's opinion, when 
all pertinent disability factors are considered, especially 
his additional loss of back motion and his need to use a back 
brace at work, an evaluation of 40 percent is warranted for 
the veteran's low back disability, based on functional 
impairment, under the provisions of Diagnostic Code 5292.  In 
order to receive a disability rating in excess of the 
assigned 20 percent, the evidence would need to show severe 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292.  The above mentioned June 1999 and October 1999 VA 
examinations indicated decreased range of motion of the 
lumbar spine.  At the June 1999 examination it was revealed 
that range of motion was resisted voluntarily with 10 degrees 
of allowable extension, and 30 degrees of flexion with 
complaint of severe pain.  The veteran allowed lateral 
flexion to 10 degrees with complaint of pain, also with 
rotation of 10 degrees. The October 1999 VA examination 
showed range of motion was resisted to 5 degrees of 
extension.  Flexion was 15 degrees with complaint of pain.  
Right and left lateral flexion was 5 degrees and rotation was 
0 degrees on both sides.  Pain has been confirmed, and no 
competent evidence is documented to reject the reported 
restriction of back movement.

In determining that the veteran is entitled to a 40 percent 
evaluation under Diagnostic Code 5292, the Board has taken 
into consideration his additional functional loss due to 
pain.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; See also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The Board notes that a 40 
percent evaluation is the maximum rating assigned in the 
rating schedule for either limitation of motion of the lumbar 
spine or for lumbar strain.  Since the veteran is not 
service-connected for, and there is no diagnosis of, 
intervertebral disc syndrome, the only other lumbar 
diagnostic code in excess of 40 percent is for unfavorable 
ankylosis of the lumbar spine, under Diagnostic Code 5289.  
The medical evidence does not reveal ankylosis of the low 
back, and the veteran does not contend that his low back is 
ankylosed.  Therefore, Diagnostic Code 5289 is inapplicable 
in this case.

Notwithstanding the Board's decisions in this case as set 
forth above, the Board is not precluded from consideration of 
the veteran's claims on an extraschedular basis.  The 
potential application of Title 38 of the Code of Federal 
Regulations (2001) in addition to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2001) have also been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions in 
this case.  In particular, the Board has considered his 
assertions that his service-connected disabilities have 
caused him to experience difficulty in performing his work-
related duties.  However, the Board finds that there has been 
no showing that the service-connected disabilities at issue 
here have caused marked interference with employment, have 
necessitated frequent periods of hospitalization, or 
otherwise render impracticable the application of the regular 
schedular standards.  To the extent that the veteran may 
experience functional impairment due to the service-connected 
disabilities addressed here, the Board finds that such 
impairment is contemplated in the currently assigned ratings.  
In essence, the Board finds no evidence of an exceptional or 
unusual disability picture in this case which renders 
impracticable the application of the regular schedular 
standards. 

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's disability, 
including the current clinical manifestations of this 
disability and its effect on earning capacity.  See 38 C.F.R. 
§§  4.1, 4.2, 4.10, 4.41 (2001).  The Board finds that the 
preponderance of the evidence is not against  the veteran's 
claim.  


ORDER

A 40 percent rating for low back strain is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

